NUMBER 13-21-00142-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


DA-NA ALLEN, TDCJ #1460759,                                              Appellant,

                                             v.

JEFFREY RICHARDSON AND
YOLANDA MARTIN,                                                          Appellees.


                  On appeal from the 156th District Court
                         of Bee County, Texas.


                         MEMORANDUM OPINION

   Before Chief Justice Contreras and Justices Benavides and Silva
                Memorandum Opinion by Justice Silva

      Appellant Da-Na Allen, TDCJ #1460759, proceeding pro se, filed a notice of appeal

from an “Order of Dismissal and Final Judgment” (the judgment) in trial court cause

number BCV20001120 in the 156th District Court of Bee County, Texas. The judgment
was signed on March 24, 2021, and appellant filed his notice of appeal on May 3, 2021.

On May 10, 2021, the Clerk of this Court notified appellant that his notice of appeal had

not been timely filed, requested correction of this defect, if possible, and advised appellant

that the appeal would be dismissed if the defect were not corrected within ten days. See

TEX. R. APP. P. 37.1, 42.3(a). Appellant did not respond to the Clerk’s notice or otherwise

show that his appeal had been timely filed.

       Absent a timely filed notice of appeal, an appellate court lacks jurisdiction over the

appeal. See In re United Servs. Auto. Ass’n, 307 S.W.3d 299, 307 (Tex. 2010) (orig.

proceeding); Jarrell v. Bergdorf, 580 S.W.3d 463, 466 (Tex. App.—Houston [14th Dist.]

2019, no pet.); Baker v. Regency Nursing & Rehab. Ctrs., Inc., 534 S.W.3d 684, 684–85

(Tex. App.—Corpus Christi–Edinburg 2017, no pet.). Generally, a notice of appeal is due

within thirty days after the judgment is signed. See TEX. R. APP. P. 26.1. The deadline to

file a notice of appeal is extended to ninety days after the date the judgment is signed if,

within thirty days after the judgment is signed, any party timely files a motion for new trial,

motion to modify the judgment, motion to reinstate, or, under certain circumstances, a

request for findings of fact and conclusions of law. See id. R. 26.1(a); TEX. R. CIV. P. 296,

329b(a),(g); Young v. Di Ferrante, 553 S.W.3d 125, 128 (Tex. App.—Houston [14th Dist.]

2018, pet. denied).

       The Court, having examined and fully considered the documents on file and the

applicable law, is of the opinion that this appeal should be dismissed. The judgment was

signed on March 24, 2021. The clerk’s record does not indicate that any post-judgment

motions were filed, and thus appellant’s notice of appeal was due on April 23, 2021, but


                                              2
it was not filed until May 3, 2021. Accordingly, we dismiss this appeal for lack of

jurisdiction. TEX. R. APP. P. 42.3(a).

                                                         CLARISSA SILVA
                                                         Justice

Delivered and filed on the
29th day of July, 2021.




                                         3